Citation Nr: 1610708	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-03 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 







INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from June 1983 to July 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction over the case was subsequently returned to the VA RO in Houston, Texas.  This case has previously been before the Board, most recently in December 2014, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

REMAND

Regrettably, the Board finds that additional development is required before the claim on appeal is decided.  In the December 2014 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any currently present right shoulder disability.  A review of the record shows that the Veteran was scheduled for the directed examination in March 2015.  However, the Veteran failed to report for the scheduled examination without explanation.  

Further review of the record shows that, in January 2016, the Veteran was noted to have changed his address with the VA Medical Center from an address in Texas to an address in Arizona.  Indeed, the March 2015 VA examination request shows that the address on file for the Veteran at the time the examination was scheduled was his address in Texas.  Although the actual letter notifying the Veteran of his scheduled VA examination is not of record, it can be assumed that the letter was sent to the Veteran's address in Texas.  Also of record are several items of returned mail from July 2015 to December 2015.  Those letters were sent to the Veteran's address in Texas.   There is no indication from the record that VA undertook efforts to update the Veteran's mailing address until January 2016, at which time the address was updated in the Veteran's VA Medical Center records.  There is no indication from the record that the Veteran was ever afforded an opportunity to report for the scheduled examination once VA determined that the Veteran's address had changed.  Therefore, as it is unclear from the record as to whether the Veteran ever received notification of his scheduled VA examination, the Board finds that the Veteran should be afforded another opportunity to report for that examination.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present right shoulder disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that any right shoulder disability is etiologically related to the Veteran's active service, to include his October 1983 shoulder injury (first degree separation) documented to have occurred in active service.  A rationale for all opinions expressed must be provided.  
3.  Confirm that the VA examination report and any medical opinions comport with this remand.  Undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for a right shoulder disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

